Citation Nr: 0521838	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  97-27 712	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a laceration of the right little finger with 
ankylosis and ulnar nerve involvement.

2.  Entitlement to an effective date earlier than January 22, 
1997, for a grant of an evaluation of 30 percent for 
residuals of a laceration of the right little finger with 
ankylosis and ulnar nerve involvement.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to March 
1977 and from August 1980 to August 1982.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in April 1997 and December 2002 by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A decision of the Board on February 5, 1999, denied the 
veteran's increased rating and earlier effective date claims.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which 
vacated the Board's February 5, 1999, decision and remanded 
the matter to the Board for further proceedings.

In December 2001, the Board remanded this case to the RO for 
further development of the evidence.  In January 2004, the 
Board remanded the case to the RO for procedural reasons.  
The case was most recently returned to the Board in June 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

A hearing on appeal will be granted if an appellant expresses 
a desire to appear in person.  See 38 C.F.R. § 20.700 (2004).  
In this case, the veteran requested an electronic 
(videoconference) hearing before a Veterans Law Judge, and 
the hearing was held on September 15, 1998.  However, the 
Veterans Law Judge who presided at the veteran's September 
15, 1998, videoconference hearing is no longer employed by 
the Board, and he is unable to make the final determination 
of the claims on appeal, as required by the provisions of 
38 C.F.R. § 20.707 (2004).  The videoconference hearing 
requested by the veteran was re-scheduled for April 19, 2004.  
Prior to the hearing date, the veteran's representative filed 
a motion to have the hearing re-scheduled to a date after the 
veteran's new claim on appeal of entitlement to TDIU was 
certified to the Board by the RO.  That motion was granted by 
the Veterans Law Judge who had been scheduled to preside at 
the hearing scheduled for April 19, 2004.  

On June 7, 2005, the RO mailed notice to the veteran and his 
representative that the veteran's appeal, including the issue 
of entitlement to TDIU, was being certified to the Board.  On 
July 20, 2005, a request for a videoconference hearing was 
received by the Board from the veteran's representative.  
That request was received less than 90 days after the date of 
RO's mailing of the notice that the appeal was certified to 
the Board and is thus a timely request for a videoconference 
hearing before a Veterans Law Judge.  See 38 C.F.R. 
§ 20.1304(a) (2004).  As the veteran has a right to the 
hearing before the Board which he has requested, this case 
will be remanded for that purpose.

Accordingly, this case is REMANDED to the AMC for the 
following:

The AMC or the RO should schedule the 
veteran for a hearing by videoconference 
before a Veterans Law Judge.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


